MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (In U.S. dollars and in accordance with U.S. GAAP) The following discussion and analysis explains trends in our financial condition and results of operations for the three and nine month periods ended December 25, 2009, compared with the corresponding periods in the previous Fiscal Year.This discussion is intended to help shareholders and other readers understand the dynamics of our business and the key factors underlying our financial results.You should read this discussion in conjunction with our consolidated financial statements and notes included elsewhere in this Quarterly Report and with our Annual Report for the Fiscal Year ended March 27, Overview Zarlink designs mixed-signal semiconductor products for a range of communications, optical and medical applications.Mixed-signal integrated circuits (“ICs”) combine both analog and digital circuits on a single semiconductor chip. Our core capabilities are in communication network timing and synchronization, voice telephony, telecom networking, optical interconnect and ultra low-power wireless communications. Zarlink has shipped more than 1 billion chips to date, and offers over 900 active products to its global customers. Our ICs, integrated chipsets, system-on-chip (“SoC”) and module solutions address performance, power, cost and design concerns for telecom and medical equipment manufacturers, data center operators and system integrators.For more information, visit www.zarlink.com. Forward-Looking Statements Certain statements in this Quarterly Report contain forward-looking statements which involve risks and uncertainties that are based on our current expectations, estimates and projections about the industries, in which we operate, and our beliefs and assumptions. We use words such as anticipate, expect, estimate, believe, and similar expressions to identify such forward-looking statements.
